Opinion issued September 26, 2002

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00607-CV
____________

L.S. DECKER INVESTMENTS, INC.,  Appellant

V.

STAUBACH-HOUSTON, INC.,  Appellee



On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 1999-57887



O P I N I O N
	The parties have filed a joint motion to dismiss the appeal. 
	We withdraw our opinion and judgment issued June 27, 2002 and substitute
this opinion and a new judgment.
	The joint motion to dismiss is granted, and the appeal is dismissed.  Tex. R.
App. P 42.1(a)(2).
	The Clerk is directed to issue mandate immediately.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.